Citation Nr: 1622688	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for and acquired psychiatric disorder, claimed as depression, to include as secondary to the service-connected right knee disability.

3. Entitlement to service connection for lumbosacral strain, to include as secondary to the service-connected right knee disability.

4. Entitlement to service connection for a right foot condition, to include as secondary to the service-connected right knee disability.

5. Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right knee disability.

6. Entitlement to an increased rating for residuals of medial meniscectomy of the right knee, currently rated 20 percent disabling.

7. Entitlement to an increased rating for arthritis of the right knee, currently rated 10 percent disabling.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a service connection for a left leg disability as secondary to the service-connected right knee disability and entitlement to increased ratings for scars have been raised by the record in the substantive appeal, dated March 2010, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  He also seeks service connection for an acquired psychiatric disorder, a spine disability, right foot disability, and right hip disability, each to include as secondary to his service-connected right knee disabilities.  He also seeks increased ratings for his right knee arthritis and residuals of medial meniscectomy and entitlement to a TDIU.  In an August 2008 letter, the Veteran indicated that he receives disability benefits from the Social Security Administration (SSA).  The January 2009 rating decision indicates that records from the SSA were received in May 2008.  The Board observes that the Veteran submitted a copy of his February 2004 Social Security Statement; however, no SSA adjudication or records have been associated with the electronic claims files.  On remand, the AOJ must obtain the Veteran's complete SSA records and associate them with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

Regarding the claim for service connection for an acquired psychiatric disorder, claimed as depression, in October 2012, the Veteran indicated that his service-connected right knee disabilities contributed to his disorder.  The Board observes that treatment records do not show a current diagnosis of depression; however, the Veteran is competent to report depressed mood and symptoms related to his claimed disorder.  A VA examination has not been provided.  Given the Veteran's report of depressed mood and his assertion that his depression is due to or has been aggravated by his service-connected right knee disability, a remand is necessary to schedule a VA examination and obtain an etiology opinion addressing any diagnosed acquired psychiatric disorder.

In December 2008, the Veteran had a VA examination for his joints.  The examiner opined that it is at least as likely as not that the residuals of the right knee condition aggravated the back condition, right hip condition, and right foot condition.  In an October 2009 addendum opinion, the examiner indicated that the degree of aggravation due to the right knee condition was minimal for the hip, back, and right foot.  No rationale was provided in support of the finding and a baseline level of severity was not indicated.

Secondary service connection may be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

On remand, a VA examination must be scheduled to determine whether the Veteran's back condition, right hip condition, and right foot condition have been aggravated beyond the normal progression of the disorders and if so, determine the baseline severity of each disability prior to aggravation and the extent of the aggravation.

Finally, regarding the service-connected right knee disability, in his VA Form 9 substantive appeal, the Veteran indicated that his right knee disabilities have worsened over the years.  He stated that he has had severe episodes of arthritis as well as locking of the knee that has prevented him from being able to move for periods of five minutes or more.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records and identified private treatment records, if any.

2. Obtain and associate with the claims file records from the SSA, to include a copy of the disability determination and any outstanding copies of all medical records considered in connection with the award of SSA disability benefits.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be notified.

3. Schedule a VA examination to determine the etiology of the Veteran's acquired psychiatric disorder.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the examination report.  All necessary testing must be completed and all diagnoses indicated.

After review of the claims file and examination of the Veteran, the examiner must opine for any identified acquired psychiatric disorder, to include depression, whether it is at least as likely as not (50 percent or greater probability) that the disorder is due to service or due to the Veteran's service-connected right knee disabilities, to include whether his service-connected right knee disabilities have aggravated any acquired psychiatric disorder beyond the natural progression of the disorder.

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate severity of the disorder (i.e., a baseline) before the onset of the aggravation.

In rendering the opinion, the examiner must consider the lay statements from the Veteran.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Schedule the Veteran for a VA examination to determine the etiology of his spine, right foot, and right hip disabilities.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the examination report.  All necessary testing must be completed and all diagnoses indicated.

For any spine, right foot, and right hip disability diagnosed since March 2008, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to service or due to the Veteran's service-connected right knee disabilities, to include whether his service-connected right knee disabilities have aggravated the disability beyond its natural progression.

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate severity of the disorder (i.e., a baseline) before the onset of the aggravation, and the severity after aggravation.

In rendering the opinion, the examiner must consider the lay statements from the Veteran.  The examiner should also address the findings in the December 2008 examination report and October 2009 addendum report.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disabilities.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the examination report.

The entire record must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner must note all pertinent findings needed to apply the relevant rating criteria, including additional functional limitations due to pain, weakness, fatigue, or incoordination, any recurrent subluxation or lateral instability, and impairment of the tibia or fibula, or ankylosis.  Any opinions offered must include a complete rationale.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




